DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered. Applicant amended claims 1-2, 5-6, and 15-17; added claim 18; and canceled claims 7-10 and 12-14. Accordingly, claims 1-6, 11, and 15-18 remain pending.
 
Response to Arguments
Applicant's arguments filed June 28 2022 have been fully considered but they are not persuasive. 
On page 10, Applicant alleges “in a case where the received first account information is associated with second account information identifying an account given to the first user for use of a service provided by an external authentication apparatus, …, as recited in Claim 1 is not disclosed by Raghavendra.” This is not persuasive. Paragraphs 43- 44 of Raghavendra reveals the first identifiers ( depicted as reference numbers 252, 253, and 254 of Figure 2A) are first account identifiers that identify an account which each end user has for service provided by a network entity/an external authentication apparatus. In addition, the first end user has a second account depicted as reference numbers 262 User1@company1.com and/or 263 User1@company2.com in Figure 2A and paragraphs 46-47 of Raghavendra describe the second account information that is of the first end user. Both reference numbers 262 and 263 of Figure 2A of Raghavendra are linked/associated via the linking module to the first account 252 User1@socialnetwork.com.  Paragraph 39 of Raghavendra further details that the collaborative applications associated with the network entity includes a login/registration portion that are used by the end users and that those who have permission to access the service are able to use the service. Paragraph 52 of Raghavendra provides more details explaining that the same first end user, after registering the first account identifier 252, is prompted to enter a second identifier 262 and the linking module links the second identifier 262 with the first account identifier 252 such that the second identifier can be used to authenticate the first end user. 

On page 10, Applicant alleges “…inquire the external authentication apparatus as to whether or not the second account information is registered…, as recited in Claim 1 is not disclosed by Raghavendra.” This is not persuasive. Again, paragraph 52 of Raghavendra explains that the first end user, after registering the first account identifier 252, is prompted to enter a second identifier 262 and the linking module links the second identifier 262 with the first account identifier 252 so that the second identifier can be used to authenticate the first end user. Paragraph 61 of Raghavendra teaches that the network entity inquires/verifies that the second identifier is linked/registered with the first identifier. Paragraphs 64 and 67 of Raghavendra describes that the process of authenticating the end users on the first account and the second account is performed to access the collaborative session service.  

On page 10, Applicant further alleges “…wherein the first account information and the second account information are stored in association with each other in memory, as recited in Claim 1 is not disclosed by Raghavendra.” This is not persuasive. Paragraph 42 of Raghavendra describes that the authentication module accesses a recognition domain that is used to store various first identifiers/accounts for the end user; and paragraph 45 of Raghavendra discloses the network entity has a linking module that also includes an identifier storage portion that stores second identifiers/accounts. This linking module links the second identifier/account with the first identifier/account; and thus for the linking module to link the two account, retrieving the account/identifier data from memory both accounts are stored in associated with each other in memory. 	

	On pages 11-12, Applicant alleges, “in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, the information processing apparatus not permit use of a service provided by the information processing apparatus as recited in Claim 1 is not disclosed by Ochi.” This is not persuasive. Paragraph 52 of Raghavendra explains that the first end user, after registering the first account identifier 252, is prompted to enter a second identifier 262 and the linking module links the second identifier 262 with the first account identifier 252 such that the second identifier can be used to authenticate the first end user. Paragraph 61 of Raghavendra teaches that the network entity inquires/verifies that the second identifier is linked/registered with the first identifier. Paragraphs 64 and 67 of Raghavendra describe that process of authenticating the end users on the first account and the second account is performed to access the collaborative session service. However, Raghavendra lack the teachings of not permitting user of a service, in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus.  Ochi provides the teachings in paragraph 86 that if it is determined that the ID is not registered, the ID is deleted from the identification information area. Paragraph 88 of Ochi further discloses that service such as a print job service cannot be received from the server due to the deletion of the ID. Therefore, Ochi provides the teaching of in a case where a response indicating that the account information is not registered is received, the information processing apparatus does not permit use of a service.

On pages 11-12, Applicant alleges, “Claims 16 and 17 are allowable for the same rationales…” This is not persuasive, please see examiner’s remarks above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendra US 20160366145 (hereinafter Raghavendra) in view of Ochi US 20150055176 (hereinafter Ochi).

As to claim 1, Raghavendra teaches an information processing apparatus comprising: a processor (Paragraph 20 discloses “…a system includes a processor”), configured to: 
receive an authentication request using first account information identifying an account given to a first user (Figure 2A , reference number 252 “User1@socialnetwork.com” is a first identifier/account information identifying an account of a first end user that is received)  for use of a service provided by a linkage source (Paragraph 20 discloses “[a] receive module is configured to receive an authentication request from one or more collaborative application. An authentication module is configured to use a first identifier/account for one or more end users that use the one or more collaborative application. The first identifier/account is within a recognition domain and is used to verify that at least one end user is permitted to use at least one collaborative application…” Paragraph 43 reveals “…the identifiers….may be account identifiers…”); 
in a case where the received first account information is associated with second account information identifying an account given to the first user for use of a service provided by an external authentication apparatus (Paragraph 20 describes a receiving module receives an authentication request from one or more collaborative applications/services. The first identifier/account is used to verify the end user permitted to use at least one collaborative application and a linking module links the first account/identifier with the second account/identifier), inquire the external authentication apparatus as to whether or not the second account information is registered (Paragraph 20 discloses “[t]he authentication module is configured to send second data…to the collaborative application…A linking module is configured to receive a second identifier/account for the end user that is not at least initially in the recognition domain and to link the second identifier/account with the first identifier/account…”; Paragraph 22 reveals “[t]he network entity verifies that the identifier/account is linked with an authentication identifier….”, and thus inquire if the second account information is registered. Paragraph 43 reveals “…the identifiers….may be account identifiers…” See also paragraphs 49,52-54; Paragraph 61 also teaches “…the network entity verifies that the second identifier is linked with the first or authentication identifier…”), wherein the first account information and the second account information are stored in associated with each other in a memory(Paragraph 42 describes that the authentication module accesses a recognition domain that is used to store various first identifiers/accounts for the end user; and paragraph 45 discloses the network entity has a linking module that also includes an identifier storage portion that stores second identifiers/accounts. This linking module links the second identifier/account with the first identifier/account; and thus for the linking module to link the two account, retrieving the account/identifier data from memory both accounts are stored in associated with each other in memory); and 
not permitting use of a service by the information processing apparatus (Paragraph 52 explains that the first end user, after registering the first account identifier 252, is prompted to enter a second identifier 262 and the linking module links the second identifier 262 with the first account identifier 252 so that the second identifier can be used to authenticate the first end user. Paragraph 61 teaches that the network entity inquires/verifies that the second identifier is linked/registered with the first identifier. Paragraphs 64 and 67 describe that process of authenticating the end users on the first account and the second account is performed every time to access the collaborative session service, if the authenticating is not performed, access for the collaborative session is not permitted).
Raghavendra does not teach and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permit use of a service provided by the information processing apparatus.
Ochi teaches wherein in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permit use of a service provided by the information processing apparatus(Paragraph 55 discloses the service of the print job is performed after the printer ID is registered. However, paragraph 86 discloses “[i]f it is determined that the printer ID has not been registered, the printer ID is deleted from the identification information area…the cloud printing system is configured such that once the user deletes the printer ID held in the cloud printer server, the printer ID held in the printer is automatically deleted without intervention of the user.” Paragraphs 88-89 of Ochi disclose that once the deletion has been made, a print job, i.e. service provided by the linkage source, cannot be received from the cloud printing server, and the printer 2 is prevented from making unnecessary inquires of the cloud printing server 5, preventing the printer 2 from performing unnecessary operations. Therefore, since the print job and other inquires cannot be made,  no permit use of the service provided by the linkage source, the cloud printing server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Raghavendra’s information processing apparatus with Ochi’s teachings of not permitting use of service as a result of an account not being registered to relieve the user of the problem of deletion of account information and thus prevent human errors(paragraph 86 of Ochi).

	As to claim 2, the combination of Raghavendra in view of Ochi teaches further comprising the memory in which the first account information, the second account information, and identification information for confirmation of registration of the second account information are stored in association with one another (Raghavendra: Paragraph 20 discloses “…a system includes a processor and a system memory…”; Paragraph 26 discloses “the computer-executable instructions may be stored in the memory of the computing system…”;Paragraph 40 discloses “…the various modules of the network entity may access and/or utilize a processor and memory such as processor and memory as needed to perform their various functions…”;Paragraph 42 discloses “the authentication module includes or otherwise assess a recognition domain…that is used to store or otherwise access various identifiers for end users that have accounts with or are otherwise associated with the network entity…”), wherein the processor acquires, from the memory, the identification information for confirmation of registration that corresponds to the received first account information and inquires the external authentication apparatus as to whether or not the - 26 -second account information is registered on a basis of the identification information for confirmation of registration (Raghavendra: Paragraph 42 reveals “the authentication module includes or otherwise assess a recognition domain…that is used to store or otherwise access various identifiers for end users that have accounts with or are otherwise associated with the network entity…”; Paragraph 45 discloses “[t]he linking module includes an identifier storage portion….that stores or otherwise accesses second identifiers…the linking module links the second identifier with the first identifier…”;Paragraph 49).

	As to claim 3, the combination of Raghavendra in view of Ochi teaches wherein the processor is further configure to permit use of a service provided by the information processing apparatus in a case where a response indicating that the second account information is registered is received from the external authentication apparatus(Raghavendra: Paragraph 20 discloses “[t]he authentication module is configured to send second data to the collaborative application…the second data being structured to be interpretable by the collaborative application as meaning that the end user is permitted to use the collaborative application….: Paragraph 39 reveals “…the collaborative application may include a login/registration portion …that are used by the end users …The collaborative sessions may be implemented in the collaborative applications in a secure manner so that only those who have permission to access the sessions are able to use the service provided in the session…”; Paragraph 58 discloses “[u]pon confirmation of that second identifier/account… are associated with the end user, the network entity updates the recognition domain….since the first identifier has been linked to the second identifier, the end user may use the second identifier to authenticate to the collaborative application”; Ochi: Paragraph 55 discloses the service of the print job is performed after the printer ID is registered).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Raghavendra’s information processing apparatus with Ochi’s teachings of not permitting use of service as a result of an account not being registered to relieve the user of the problem of deletion of account information and thus prevent human errors(paragraph 86 of Ochi).

	As to claim 4, the combination of Raghavendra in view of Ochi teaches wherein the processor is further configured to permit use of a service provided by the information processing apparatus in a case where a response indicating that the second account information is registered is received from the external authentication apparatus (Raghavendra: Paragraph 20 discloses “[t]he authentication module is configured to send second data to the collaborative application…the second data being structured to be interpretable by the collaborative application as meaning that the end user is permitted to use the collaborative application….”;Paragraph 39 discloses “…the collaborative application may include a login/registration portion …that are used by the end users …The collaborative sessions may be implemented in the collaborative applications in a secure manner so that only those who have permission to access the sessions are able to use the service provided in the session…”;Paragraph 58 discloses “…[u]pon confirmation of that second identifier… are associated with the end user, the network entity updates the recognition domain….since the first identifier has been linked to the second identifier, the end user may use the second identifier to authenticate to the collaborative application”; Ochi: Paragraph 55 discloses the service of the print job is performed after the printer ID is registered).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Raghavendra’s information processing apparatus with Ochi’s teachings of not permitting use of service as a result of an account not being registered to relieve the user of the problem of deletion of account information and thus prevent human errors(paragraph 86 of Ochi).

As to claim 5, the combination of Raghavendra in view of Ochi teaches wherein the processor does not make an inquiry in a case where the first account information is associated with third account given to the first user information for use of the service (Raghavendra: claim 8 discloses at the network entity, receiving from the collaborative application a third identifier/account for the first user, and linking the third identifier/account with the first account/identifier. Claim 8 further discloses the processor does not make an inquiry in describing an act of the network entity allowing the third identifier/account to be used to authenticate the first end user without the need to use the first identifier/account ) for use of the service provided by the information processing apparatus (Raghavendra: Paragraph 39 discloses the collaborative sessions may be implemented in the collaborative applications in a secure manner so that only those who have permission to access the sessions are able to use the service provided in the session…”); and wherein the processor permits use of the service provided - 27 -by the information processing apparatus (Raghavendra: Paragraph 39 discloses  “the collaborative application may include a login/registration portion …that are used by the end users …The collaborative sessions may be implemented in the collaborative applications in a secure manner so that only those who have permission to access the sessions are able to use the service provided in the session…”).

As to claim 6, the combination of Raghavendra in view of Ochi teaches wherein the processor does not make an inquiry in a case where the first account information is associated with third account given to the first user information for use of the service (Raghavendra: claim 8 discloses at the network entity, receiving from the collaborative application a third identifier/account for the first user, and linking the third identifier/account with the first account/identifier. Claim 8 further discloses the processor does not make an inquiry in describing an act of the network entity allowing the third identifier/account to be used to authenticate the first end user without the need to use the first identifier/account ) for use of the service provided by the information processing apparatus (Raghavendra: Paragraph 39 discloses the collaborative sessions may be implemented in the collaborative applications in a secure manner so that only those who have permission to access the sessions are able to use the service provided in the session…”); wherein the processor permits use of the service provided - 27 -by the information processing apparatus (Raghavendra: Paragraph 39 discloses  “the collaborative application may include a login/registration portion …that are used by the end users …The collaborative sessions may be implemented in the collaborative applications in a secure manner so that only those who have permission to access the sessions are able to use the service provided in the session…”).

	As to claim 16, Raghavendra teaches an information processing system comprising:
 a memory(Paragraph 20 discloses a system includes a memory) in which first account information identifying an account given to a first user(Figure 2A , reference number 252 “User1@socialnetwork.com” is a first identifier/account information identifying an account of a first end user)  for use of a service provided by a linkage source(Paragraph 20 discloses “[a] receive module is configured to receive an authentication request from one or more collaborative application. An authentication module is configured to use a first identifier for one or more end users that use the one or more collaborative application. The first identifier is within a recognition domain and is used to verify that at least one end user is permitted to use at least one collaborative application…” Paragraph 43 reveals “…the identifiers….may be account identifiers…”), second account information identifying an account given to the first for use of a service provided by an external authentication apparatus(Figure 2A, reference number 262 “User1@company1.com” is second account information of a first user for use of service which is collaborative application provided by the authentication module), and identification information for confirmation of registration of the second account information are stored in association with one another (Paragraph 20 discloses “ a system includes a processor and system memory…”; Paragraph 45 disclose “[t]he linking module includes an identifier storage portion that stores or otherwise accesses second identifiers and potentially any number of additional second identifiers…”);
 a processor(Paragraph 20 discloses “…a system includes a processor”), configured to: 
receive an authentication request using the first account information (Paragraph 20 “ a system includes a processor and system memory…A receive module is configured to receive an authentication request from one or more collaborative application. An authentication module is configured to use a first identifier for one or more end users that use the one or more collaborative application. The first identifier is within a recognition domain and is used to verify that at least one end user is permitted to use at least one collaborative application…”); 
- 31 -in a case where the received first account information is associated with the second account information(Paragraph 20 describes a receiving module receives an authentication request from one or more collaborative applications/services. The first identifier/account is used to verify the end user permitted to use at least one collaborative application and a linking module links the first account/identifier with the second account/identifier), acquire the identification information for confirmation of registration corresponding to the first account information from the memory (Paragraph 20 discloses the system includes a processor and a memory; the first identifier/account is within the recognition domain and is used to verify/confirm the first end user, thus confirmation of registration corresponding to the first account is made; paragraph 20 also reveal that“[t]he authentication module is configured to send second data…to the collaborative application) and inquires the external authentication apparatus as to whether or not the second account information is registered on a basis of the identification information for confirmation of registration(Paragraph 22 reveals “[t]he network entity verifies that the identifier is linked with an authentication identifier….”  Paragraph 43 discloses “…the identifiers….may be account identifiers…” See also paragraphs 49,52-54; Paragraph 61 discloses “…the network entity verifies that the second identifier is linked with the first or authentication identifier…” and this confirmation of registration is made); and not permitting use of a service by the information processing apparatus (Paragraph 52 of Raghavendra explains that the first end user, after registering the first account identifier 252, is prompted to enter a second identifier 262 and the linking module links the second identifier 262 with the first account identifier 252 so that the second identifier can be used to authenticate the first end user. Paragraph 61 of Raghavendra teaches that the network entity inquires/verifies that the second identifier is linked/registered with the first identifier. Paragraphs 64 and 67 of Raghavendra describes that process of authenticating the end users on the first account and the second account is performed every time to access the collaborative session service, if the authenticating is not performed, access for the collaborative session is not permitted).
Raghavendra does not teach and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permit use of a service provided by the information processing apparatus.
Ochi teaches wherein in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permit use of the service provided by the information processing apparatus(Paragraph 55 discloses the service of the print job is performed after the printer ID is registered. However, paragraph 86 discloses “[i]f it is determined that the printer ID has not been registered, the printer ID is deleted from the identification information area…the cloud printing system is configured such that once the user deletes the printer ID held in the cloud printer server, the printer ID held in the printer is automatically deleted without intervention of the user.” Paragraphs 88-89 of Ochi disclose that once the deletion has been made, a print job, i.e. service provided by the linkage source, cannot be received from the cloud printing server, and the printer 2 is prevented from making unnecessary inquires of the cloud printing server 5, preventing the printer 2 from performing unnecessary operations. Therefore, since the print job and other inquires cannot be made,  no permit use of the service provided by the linkage source, the cloud printing server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Raghavendra’s information processing system with Ochi’s teachings of not permitting use of service as a result of an account not being registered to relieve the user of the problem of deletion of account information and thus prevent human errors(paragraph 86 of Ochi).

	As to claim 17, Raghavendra teaches a non-transitory computer readable medium storing a program causing a computer to execute a process(Paragraph 20 discloses “…a system includes a processor and memory”) comprising: 
receiving an authentication request using first account information identifying an account given to a first user (Figure 2A , reference number 252 “User1@socialnetwork.com” is a first identifier/account information identifying an account of a first end user) for use of a service provided by a linkage source (Paragraph 20 discloses “[a] receive module is configured to receive an authentication request from one or more collaborative application. An authentication module is configured to use a first identifier for one or more end users that use the one or more collaborative application. The first identifier is within a recognition domain and is used to verify that at least one end user is permitted to use at least one collaborative application…” Paragraph 43 reveals “…the identifiers….may be account identifiers…”); and 
in a case where the received first account information is associated with second account information identifying an account given to the first user for use of a service provided by an external authentication apparatus(Paragraph 20 describes a receiving module receives an authentication request from one or more collaborative applications/services. The first identifier/account is used to verify the end user permitted to use at least one collaborative application and a linking module links the first account/identifier with the second account/identifier), inquiring the external authentication apparatus as to whether or not the second account information is registered(Paragraph 22 reveals “[t]he network entity verifies that the identifier is linked with an authentication identifier….”  Paragraph 43 discloses “…the identifiers….may be account identifiers…” See also paragraphs 49,52-54; Paragraph 61 discloses “…the network entity verifies that the second identifier is linked with the first or authentication identifier…” and this confirmation of registration is made); wherein the first account information and the second account information are stored in associated with each other in a memory(Paragraph 42 of Raghavendra describes the that the authentication module accesses a recognition domain that is used to store various first identifiers/accounts for the end user; and paragraph 45 of Raghavendra discloses the network entity has a linking module that also includes an identifier storage portion that stores second identifiers/accounts. This linking module links the second identifier/account with the first identifier/account; and thus for the linking module to link the two account, retrieving the account/identifier data from memory both accounts are stored in associated with each other in memory); and not permitting use of a service by the information processing apparatus (Paragraph 52 of Raghavendra explains that the first end user, after registering the first account identifier 252, is prompted to enter a second identifier 262 and the linking module links the second identifier 262 with the first account identifier 252 so that the second identifier can be used to authenticate the first end user. Paragraph 61 of Raghavendra teaches that the network entity inquires/verifies that the second identifier is linked/registered with the first identifier. Paragraphs 64 and 67 of Raghavendra describes that process of authenticating the end users on the first account and the second account is performed every time to access the collaborative session service, if the authenticating is not performed, access for the collaborative session is not permitted).
Raghavendra does not teach and in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permitting use of the service provided by the information processing apparatus.
Ochi teaches wherein in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus, not permitting use of the service provided by the information processing apparatus(Paragraph 55 discloses the service of the print job is performed after the printer ID is registered. However, paragraph 86 discloses “[i]f it is determined that the printer ID has not been registered, the printer ID is deleted from the identification information area…the cloud printing system is configured such that once the user deletes the printer ID held in the cloud printer server, the printer ID held in the printer is automatically deleted without intervention of the user.” Paragraphs 88-89 of Ochi disclose that once the deletion has been made, a print job, i.e. service provided by the linkage source, cannot be received from the cloud printing server, and the printer 2 is prevented from making unnecessary inquires of the cloud printing server 5, preventing the printer 2 from performing unnecessary operations. Therefore, since the print job and other inquires cannot be made,  no permit use of the service provided by the linkage source, the cloud printing server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Raghavendra’s method with Ochi’s teachings of not permitting use of service as a result of an account not being registered to relieve the user of the problem of deletion of account information and thus prevent human errors(paragraph 86 of Ochi).

As to claim 18, the combination of Raghavendra and Ochi teaches wherein the first account information is an account ID (Figure 2A , reference number 252 “User1@socialnetwork.com” is a first identifier/account information that is an account ID, wherein account information refers to information uniquely identifying an account) of the linkage source (Figure 2A the linkage source is the authentication module depicted as reference number 250) and is information uniquely identifying the first user in the linkage source (paragraph 42 discloses that the identifier is an account identifier that identify an account that a first /end user has with the network entity; the account identifiers may be associated with a login name, user name, and/or email address that associates the end user), and wherein the second account information is an account ID (Figure 2A , reference number 262 “User1@company1.com” is a second identifier/account information that is an account ID)  of a linkage partner of the linkage source (the second account/identifier User1@company1.com is linked to the authentication module via the linking module and Figure 2A shows the linkage partner, which is the linking module depicted as reference number 260) and is information uniquely identifying the first user in the linkage partner (paragraph 47 describes the second identifier/account uniquely identifies the first user in the linkage in that it is chosen by the first user, and it is an identifier that associates the end user with a business or organization. The second identifier/account information is in the linking module) , and wherein the processor determines whether there exists any account ID of linkage partner corresponds to the account ID of the linkage source (Figure 2B, reference number 255, and paragraph 54 “User1@company1.com = User1@socialnetwork.com” reveal the recognition domain determines that there exist an account ID such as User1@company1.com in the linking module 260 that corresponds to User1@socialnetwork.com of the authentication module, see also paragraph 45).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Raghavendra US 20160366145 (hereinafter Raghavendra) in view of Ochi US 20150055176 (hereinafter Ochi) in further view of Kano US 20140074962 (hereinafter Kano).

	As to claim 11, the combination of Raghavendra in view of Ochi  teaches all the limitations recited in claim 2 above. The combination of Raghavendra in view of Ochi does not teach wherein the processor is further configured to: update the memory by deleting corresponding information from the memory in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus.
	Kano teaches wherein the processor is further configured to: update the memory by deleting corresponding information from the memory in a case where a response indicating that the second account information is not registered is received from the external authentication apparatus(Paragraph 14 discloses “a general purpose cache memory configured to when second web data is obtained from unregistered URL, delete part or all of existing web data that is stored already in the general purpose cache memory”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Raghavendra’s information processing apparatus in view of  Ochi’s teachings with Kano’s updating unit to prevent the time required to obtained web data from being extended due to a cache out (paragraph 13 of Kano).

Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Raghavendra US 20160366145 (hereinafter Raghavendra) in view of Ochi US 20150055176 (hereinafter Ochi) in further view of Akiyama US 20130232239(hereinafter Akiyama).

As to claim 15, the combination of Raghavendra in view of Ochi teaches all the limitations recited in claim 2 above. The combination of Raghavendra in view of Ochi teaches wherein the memory stores therein the first account information, - 30 -the second account information, the identification information for confirmation of registration of the second account information( Raghavendra: Paragraph 42 of Raghavendra describes the that the authentication module accesses a recognition domain that is used to store various first identifiers/accounts for the end user; and paragraph 45 of Raghavendra discloses the network entity has a linking module that also includes an identifier storage portion that stores second identifiers/accounts. This linking module links the second identifier/account with the first identifier/account; and thus for the linking module to link the two account, retrieving the account/identifier data from memory both accounts are stored in associated with each other in memory, third account information identifying an account given to the first user for use of the service provided by the information processing apparatus (Raghavendra: claim 8 discloses third identifier/account information for the first user is linked, thus the third account/identifier information is stored), and identification information for confirmation of registration of the third account information in association with one another (Raghavendra: claim 8 discloses that the third identifier/account is used to authenticate the first user; Paragraph 45 reveals “the linking module includes an identifier storage portion that stores or otherwise accesses second identifier and potentially any number of additional second identifiers…”; Paragraph 52 reveals “[t]he network entity then receives the second identifier from the collaborative network where it is stored or otherwise accessed by the storage portion”).
	The combination of Raghavendra in view of Ochi does not teach and in a case where a plurality of pieces of identification information for confirmation of registration stored in the memory in association with the received first account information, a selection screen prompting selection of any of the plurality of pieces of identification information for confirmation of registration is presented to an authentication requestor.
	Akiyama teaches and in a case where a plurality of pieces of identification information for confirmation of registration stored in the memory in association with the received first account information, a selection screen prompting selection of any of the plurality of pieces of identification information for confirmation of registration is presented to an authentication requestor(Paragraph 52 discloses “[w]hen a plurality of email addresses are registered, thee MFP may select or ask the user to select one of the email addresses”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify Raghavendra’s information processing apparatus in view of Ochi’s controller with Akiyama’s receiving unit to determine the destination of a message acquiring an address linked to the entered user ID or an IC card, or using the input email address as it is (paragraph 52 of Akiyama).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cui US 20170063836 (hereinafter Cui).

Cui teaches an information processing apparatus (Figure 9) comprising: a processor (Figure 9, reference number 902 “Processor”), configured to: receive an authentication request using first account information identifying an account given to a first user for use of a service provided by a linkage source (Figure 2, step 110, paragraph 29 disclose a first authentication request is received. The first authentication request is received by an authentication server, the authentication request comprises first account information, such as a business account); in a case where the received first account information is associated with second account information identifying an account given to the first user for use of a service provided by an external authentication apparatus (paragraph 39 discloses the second authentication request is received by authentication server, the second authentication request include second account information; paragraph 45 discloses the second account information includes account information for a user to access a service associated with the first account information) , inquire the external authentication apparatus as to whether or not the second account information is registered (paragraph 62 discloses the second account information and authentication password is received in connection with an authentication request), wherein the first account information and the second account information are stored in association with each other in a memory (paragraph 52 disclose a storage record that comprises first and second account information) as recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/Examiner, Art Unit 2437 

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437